                                           Case 3:20-cv-07811-RS Document 46 Filed 01/28/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         UNITED STATES OF AMERICA,
                                  10                                                         Case No. 20-cv-07811-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER GRANTING EXTENSION OF
                                  12                                                         TIME
Northern District of California
 United States District Court




                                         APPROXIMATELY 69,370 BITCOIN
                                  13     (BTC), BITCOIN GOLD (BTG) BITCOIN
                                         SV (BSV) AND BITCOIN CASH (BCH), et
                                  14     al.,
                                  15                    Defendants.

                                  16

                                  17          On the day a response to the complaint was due, counsel for Ross William Ulbricht sought

                                  18   an extension of time until February 5, 2021. Rather than following the procedure of Local Rule 6-

                                  19   3, Ulbricht set the motion on 35 days’ notice, scheduling a hearing for February 4, 2021. That

                                  20   hearing date is hereby vacated. Although Ulbricht represents the government was unwilling to

                                  21   stipulate to the extension, it has filed no opposition and Ulbricht has adequately shown good cause

                                  22   for the extension. The motion is therefore granted.

                                  23

                                  24   IT IS SO ORDERED.

                                  25

                                  26   Dated: January 28, 2021

                                  27                                                   ______________________________________
                                                                                       _ ______________
                                                                                       __      _        _____________________
                                                                                                                           _______
                                                                                       RICHARD SEEBORG
                                  28                                                   United States District Judge
